*566The defendant voluntarily and knowingly waived his right to seek appellate review of the denial of those branches of his omnibus motions which were to suppress statements, identification testimony, and physical evidence as a condition of the plea agreements (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Roberts, 152 AD2d 678). As the only issues raised by the defendant on this appeal concern the suppression court’s ruling, we do not reach them (see, People v Smith, 133 AD2d 864). Thompson, J. P., Lawrence, Kunzeman and Balletta, JJ., concur.